Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 10, 2021. 

Amendments
           Applicant's response and amendments, filed December 10, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-110, 112-113, and 116-121, amended Claims 111 and 115, withdrawn Claims 122-130, and added new claims, Claim 133. 
	Claims 111, 114-115, and 122-133 are pending.
	Claims 122-130 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 111, 114-115, and 131-133 are under examination. 

Priority
This application is a 371 of PCT/EP2016/072524 filed on September 22, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Certified copies of the foreign patent application EPO 16153490.4 filed on January 29, 2016 and EPO 15002732.4 filed on September 22, 2015 are provided with the instant application.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on July 21, 2021, December 10, 2021, and January 24, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claim 111 is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claim 111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the recitation “is an in vitro method” in Claim 115. Thus, it is understood by the ordinary artisan that the method of Claim 111 is necessarily “an in vitro method” because it requires the “primary” lymphocyte, 

3. 	The prior rejections of Claim 115 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s amendment to the claim cancelling recitation of “an in vitro method” and replacement of “mammalian cell” with “human primary lymphocyte”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
4. 	The prior rejection of Claim(s) 111, 114-115, and 131-132 under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (WO 15/157386; published October 15, 2015; effectively filed April 8, 2015; of record in IDS), as evidenced by Moisyadi et al (U.S. 2011/0047635) is withdrawn in light of Applicant’s amendment to the application providing a certified copy of EPO 15002732.4 filed on September 22, 2015.

5. 	The prior rejection of Claim(s) 111, 114-115, and 131-132 under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015), as evidenced by Moisyadi et al (U.S. 2011/0047635) is withdrawn in light of the amendment to instant claims reciting that the minicircle does not comprise a selectable marker and that the method is performed without selecting for expression of the engineered TCR or CAR. Applicant argues that Jensen’s vector contains a selectable marker (DHFR) and has a methotrexate selection step, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

6. 	The prior rejection of Claims 111, 114-115, and 131-132 under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015), in view of Moisyadi et al (U.S. 2011/0047635) is withdrawn for reasons discussed above.

7. 	Claims 111, 114-115, and 131-133 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015; hereafter Jensen-1), in view of Moisyadi et al (U.S. 2011/0047635), Till et al (Blood 119(17): 3940-3950, 2012; of record in IDS), Jensen et al (Biol. Blood Marrow Transplant 16: 1245-1256, 2010; hereafter Jensen-2), and Chen et al (Human Gene Therapy 16: 126-131, 2005).
Determining the scope and contents of the prior art.
With respect to Claim 111, Jensen-1 is considered relevant prior art for having disclosed method for obtaining a recombinant lymphocyte that expresses a engineered T-cell receptor or chimeric antigen receptor, the method comprising: 
i) introducing into a human primary lymphocyte ([0067], “T cells are removed from a patient and modified”; [0095] CAR expressing lymphocytes are genetically modified by minicircles comprising Sleeping Beauty transposons)
a) a DNA minicircle comprising a transposable element, 
wherein the transposable element comprises an expression cassette comprising a promoter and a coding sequence for the engineered T-cell receptor or the chimeric antigen receptor ([0041], Sleeping Beauty construct carrying…CD19CAR”; [0042-44]; Figures 25-29, CD8+ cells expressing CD19CAR), and 
b) an RNA encoding a transposase (Figure 20E; SB100X RNA (1ug or 3ug) and CAR transposons (10ug)), 
wherein introduction of the DNA minicircle and RNA into the human primary lymphocyte results in transposition of the transposable element into the genome of the cell ([0087], SB transposase can insert a transposon into …mammalian genome; [0105], stable transfer…into T cell…minicircles containing SB transposons…cells with higher number of gene integrations) and expression of the engineered T-cell receptor or chimeric antigen receptor on the human primary lymphocyte ([0043], CD8+ cells expressing CD19CAR; [0067], “T cells are removed from a patient and modified so that they express receptors specific for a molecule displayed on a cancer cell”).


The recitation of a process limitation in Claim 111, in vitro transcribed RNA, is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 111 imparts a novel or unexpected property to the claimed product, to wit, RNA encoding a transposase, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the RNAs encoding transposase were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions. (See Moisyadi et al, [0066] citing commercially available In Vitro Transcription System). There is no sound scientific rationale as to why Jensen-1 would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
b) an in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).

Jensen-1 do not disclose the method to require the step of selecting for cells that express the engineered T-cell receptor or the chimeric antigen receptor. 
Jensen-1 also disclosed the method may be performed without MTX selection, e.g. [0028], and that the minicircle transgene persists only if it is co-transfected with the SB100X transposase [0138]. See also Figure 11H.  Thus, it is clear that no drug/antibiotic selection is required.

	However, prior to the effective filing date of the instantly claimed invention, Till et al is considered relevant prior art for having taught a method of obtaining recombinant human lymphocytes that express an engineered chimeric antigen receptor. Till et al taught that gene transfer of naked plasmid DNA is highly inefficient and necessitates antibiotic selection of the transfectants during expansion. This process results in prolonged and intensive use of many resources (e.g. personnel, GMP facilities) and is not practical for scaling up to treat larger numbers of patients. Furthermore, it probably impairs T-cell functionality, potential for in vivo expansion, decreased cytotoxicity, and low levels of engraftment in vivo (pg 3949, col. 2). Till et al taught that it is worth striving to minimize potential immunogenicity in designing further CAR vectors, including “avoiding xenogenic genes, such as those encoding for antibiotic resistance” (pg 3949, col. 1). 

Jensen-2 is considered relevant prior art for having taught a method of obtaining recombinant human lymphocytes that express an engineered chimeric antigen receptor, the method comprising the step of introducing into said human lymphocytes a DNA expression vector that does not comprise a selectable marker. Jensen-2 taught prior low efficiency vector delivery platforms encumbered the [CAR-T] production platform to multiple rounds of activation/propagation in selection drugs (pg 1254, col. 1), but yielded variable CAR expression (pg 1254, col. 2). Thus, one may use more efficient vector transduction systems, e.g. Sleeping Beauty system, that would negate the requirement for ex vivo selection, including omission of antibiotic resistance genes (pg 1255, col. 2). Jensen-2 taught “Our group has now redesigned our platform…..eliminating the need for bacterial drug-resistance gene coexpression” in CAR-expressing T cell preparations (pg 1254, col. 2).

Chen et al is considered relevant prior art for having taught a method of obtaining genetically modified mammalian host cells that express a human therapeutic transgene (Title; Abstract; pg 130, col. 1), the method comprising the step of introducing minicircle expression vectors capable of persistent high level of transgene expression in vivo into said mammalian host cells (pg 130, col. 1), said minicircle vectors encoding human transgenes for gene therapy 
Chen et al taught that it was previously recognized that minicircle DNA vectors free of plasmid bacterial DNA backbone is devoid of silencing effect, and can express a high level of therapeutic protein indefinitely in vivo (pg 126, col. 2, Introduction). Chen et al taught that removal of the about 3kb of bacterial sequences may greatly improve vector availability by increasing the efficiency of diffusion and nuclear entry of the transgene in the host cell (pg 127, col. 1), whereby vector size has an inverse impact on transgene expression (pg 127, col. 2). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first RNA encoding transposase, as disclosed by Jensen-1, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first RNA encoding transposase, as disclosed by Jensen-1, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor because those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions (see Moisyadi et al, [0066] citing commercially available In Vitro Transcription System), as successfully demonstrated by Moisyadi et al (Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]), and there is no sound scientific rationale as to why Jensen-1 would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the minicircle of Jensen-1 to lack a selectable marker with a reasonable expectation of success, the ordinary artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) avoiding xenogenic genes, such as those encoding for antibiotic resistance, is an art-recognized goal to minimize potential immunogenicity in designing further CAR vectors, (Till et al); 
ii) one may modify the CAR-T production platform to comprise expression vectors lacking a selectable marker (“Our group has now redesigned our platform…..eliminating the 
iii) it was previously recognized that minicircle DNA vectors free of plasmid bacterial DNA backbone, including bacterial selection markers, is devoid of silencing effect, can express a high level of therapeutic protein indefinitely in vivo, whereby decreasing the size of the minicircle increases transgene expression (Chen et al); and
iv) the use of more efficient vector transduction systems, e.g. Sleeping Beauty system (Jensen-2) or minicircles (Chen et al, Jensen-1), would negate the requirement for ex vivo selection, including omission of antibiotic resistance gene, would overcome prior low efficiency vector delivery platforms encumbered the CAR-T production platform to multiple rounds of activation/propagation in selection drugs (Jensen-2), which results in prolonged and intensive use of many resources (e.g. personnel, GMP facilities), is not practical for scaling up to treat larger numbers of patients, and probably impairs T-cell functionality, potential for in vivo expansion, decreased cytotoxicity, and low levels of engraftment in vivo (Till et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 114, Jensen-1 disclosed wherein the engineered T-cell
receptor or chimeric antigen receptor is specific for CD19 (Figures 16, 19, 25, 29, 32, and 35; [0041], “CD19CAR”).
Jensen-2 taught wherein the engineered T-cell receptor or chimeric antigen receptor is specific for CD19 (Abstract).
With respect to Claim 115, the claim merely requires but one of the six alternative elements, per the conjunction “or”. 
With respect to alternative element (II), Jensen-1 disclosed wherein the DNA minicircle and RNA encoding the transposase are introduced into the cell via electroporation ([0035], “Cells were electroporated with…”).
Till et al taught wherein the CAR expression vector is electroporated into the cells (pg 3941, col. 1, Methods). 

With respect to alternative element (IV), Jensen-1 disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell together (Figure 20E, “multiplex electroporation”).
Till et al taught therein the CAR expression vector is electroporated into primary human lymphocytes (pg 3941, col. 1, Methods, “patient PBMCs”). 

With respect to alternative element (V), Jensen-1 disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell in a molar ratio of SB100X RNA (1ug or 3ug) to CAR transposons (10ug) (Figure 20E), which is equivalent to 1:10 or 1:3, whereby the ratio of 1:3 is considered substantially equivalent to instantly recited ratio of 1:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Jensen-1 disclosed the use of the RNA encoding transposase and the DNA minicircle transposon for the same or substantially same purpose as the instantly claimed invention, and with sufficient specificity of a RNA:DNA molar ratio(s), per the specific embodiments that is very close to the instantly recited molar ratio of 1:1, and whereby the variables are considered predictable over the range of, at least, 1:1 to 1:10. Instant application fails to disclose an element of criticality of the recited molar ratios, let alone the recited 1:1, as opposed to 1:3 successfully reduced to practice by Jensen-1.
With respect to Claim 131, Jensen-1 disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to Claim 132, Jensen-1 disclosed wherein the lymphocyte is a T cell or a natural killer (NK) cell [0072].
With respect to Claim 133, Jensen-1 disclosed wherein the transfected lymphocytes are incubated for a time to allow for expression of the engineered CAR prior to the step of administering to a subject, e.g. ([0095], adoptive cell transfer of CAR expressing lymphocytes). Jensen-1 that the minicircle transgene persists only if it is co-transfected [emphasis added] with the SB100X transposase [0138]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Examiner acknowledges and has considered the Hudecek Declaration filed under 37 CFR §1.132 on December 10, 2021. 

Dr. Hudecek declares that Jensen-1 requires methotrexate selection to enrich CAR-modified T cells. Based on the teaching of Jensen-1, one would not have expected the presently claimed method steps to work without a selectable marker and without selection. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Jensen-1 disclosed the method may be performed without MTX selection, e.g. [0028], and that the minicircle transgene persists only if it is co-transfected [emphasis added] with the SB100X transposase [0138]. See also Figure 11H.  Thus, it is clear that no drug/antibiotic selection is required.
Furthermore, Till et al, Jensen-2, and Chen et al suggest and motivate the ordinary artisan to remove or omit the antibiotic selection marker from the [CAR] transgene expression vectors. 

Dr. Hudecek declares that Jensen-1 does not disclose the cells are co-electroporated with a combination of the SB100X vector and in vitro transcribed RNA encoding a transposase. For example, Jensen-1 [0035] discloses SB100X or transposons, not a combination. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Jensen-1 disclose multiplex electroporation of the SB100X nucleic acid (DNA or RNA encoding transposase) in combination with the CAR-encoding or GFP-encoding transposon (e.g. Figures 20E, 28C). It is understood by the ordinary artisan that “multiplex electroporation” means co-electroporation. Furthermore, Applicant appears to have overlooked that Jensen-1 disclosed “The SB100x transposase gene was also prepared…for co-delivery [emphasis added] with transposon minicircles” [0123]. See also [0132-133] Demonstration of Multiplexed Gene Integration, whereby the cells are nucleofected with the minicircle and [emphasis added] the transposase-encoding nucleic acid. See also “the minicircle transgene persists only if it is co-transfected [emphasis added] with the SB100X transposase” [0138]. Jensen-1 do not disclose a first electroporation step to introduce the minicircle followed by a second electroporation step to introduce the transposase-encoding nucleic acid.


Applicant’s argument(s) has been fully considered, but is not persuasive. Jensen-1 disclosed and successfully demonstrated the use of RNA encoding transposase in combination with a minicircle encoding the transgene of interest, including a CAR (Figures 20E and 28C). Thus, it is unclear what would have been unexpected. 

Dr. Hudecek declares that prior work by other investigators to enrich CAR-modified T cells co-express genes that confer resistance to antibiotics or chemotherapeutics, e.g. Till et al (Blood 119(17): 3940-3950, 2012). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Till et al taught that it is worth striving to minimize potential immunogenicity in designing further CAR vectors, including “avoiding xenogenic genes, such as those encoding for antibiotic resistance” (pg 3949, col. 1), thereby suggesting the vector modification Applicant now claims. 

Dr. Hudecek declares that to my knowledge, the use of resistance genes and antibiotics/chemotherapeutics to enrich CAR-modified T cells is not being applied in any commercial and investigational CAR T cell product manufacturing process
Applicant’s argument(s) has been fully considered, but is not persuasive. Jensen-2 taught prior low efficiency vector delivery platforms encumbered the [CAR-T] production platform to multiple rounds of activation/propagation in selection drugs (pg 1254, col. 1), but yielded variable CAR expression (pg 1254, col. 2). Thus, one may use more efficient vector transduction systems, e.g. Sleeping Beauty system, that would negate the requirement for ex vivo selection, including omission of antibiotic resistance genes (pg 1255, col. 2). Jensen-2 taught “Our group has now redesigned our platform…..eliminating the need for bacterial drug-resistance gene coexpression” in CAR-expressing T cell preparations (pg 1254, col. 2).

Dr. Hudecek declares that Moisyadi does not pertain to the instantly claimed invention because it is silent to the production of human primary lymphocytes containing engineered chimeric antigen receptors. 
KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions. (See Moisyadi et al, [0066] citing commercially available In Vitro Transcription System). Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
b) an in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).

Applicant argues that the transfection rates of Moisyadi are very low. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims place no requirement onto the transfection rate. Both Moisyade et al and Jensen et al successfully demonstrated the ability to transfect and/or electroporate their target mammalian host cells of interest with the RNA and DNA.
	 
Applicant argues that Jensen's transfection rates seem relatively high, but the marker is based switched off after 7 days (see Fig. 10A). This is not acceptable for T cell therapy.
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).


	 Applicant argues that of minicircles increases the overall number of transfected cells by over four-fold relative to plasmid vectors. These results could not have been predicted by the prior art and, as such, the claims are believed to be patentable over the prior art.
Applicant’s argument(s) has been fully considered, but is not persuasive.In response to applicant's argument that minicircles achieve increased transfection efficiency as compared to plasmid vectors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Instant claims place no requirement onto the transfection rate. Jensen-1 successfully demonstrated the ability to transfect and/or electroporate their target mammalian host cells of interest with the RNA and DNA minicircles.

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633